 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBridgeportFittings,IncandBridgeportFittingsEmployees AssociationCase 39-CA-3028U S 146 162 (1941) 2 Accordinglywe grant theMotion forSummary Judgment 3October 13 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 16 1986 the General Counsel of theNational Labor Relations Board issued a complaintalleging that the Respondent has violated Section8(a)(5) and (1) of the Act by refusing the Union srequest to bargain following the Union s certification in Case 39-RD-67 (Official notice is taken oftherecord in the representation proceeding asdefined in the Board s Rules and Regulations Secs102 68 and 102 69(g)FrontierHotel265NLRB343 (1982)) The Respondent filed its answer admitting in part and denying in part the allegations inthe complaintOn April 4 1988 the General Counsel filed aMotion for Summary Judgment On April 6 1988the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause whythe motion should not be granted The Respondentfiled a responseThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelRuling on the Motion for Summary JudgmentIn its answer the Respondent admits the jurisdiction of the Board and its refusal to bargain withtheCharging Party The Respondent attacks thevalidity of the certification on the basis of interalia the labor organization status of the ChargingParty the appropriateness of the unit and theBoards disposition of the Respondents objectionsin the representation caseproceedingAll representationissues raisedby the Respondent were or could have been litigated in the priorrepresentation proceedingThe Respondent doesnot offer to adduce at a hearing any newly discovered or previously unavailable evidence nor doesitallege any special circumstances that would require the Board to reexamine the decision made inthe representation proceeding including the deciSion denying the Respondents motion for reconsideration IWe therefore find that the Respondenthas not raised any representation issue that is properly litigable in this unfair labor practice proceedingSeePittsburgh Plate Glass Co vNLRB,313iBridgeport Fittings288 NLRB 124 (1988)FINDINGS OF FACTIJURISDICTIONThe Respondent a Connecticut corporationwith an office and place of business in StratfordConnecticut has been engaged in the manufactureand nonretail sale of electrical fixtures In thecourse and conduct of its business operationsduring the calendar year 1985 the Respondent soldand shipped from its facility products goods andmaterialsvalued in excess of $50 000 directly topoints outside the State of ConnecticutWe findthat the Respondent is an employer within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the meaning of Section 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held August 1 1984 theUnion was certified on May 17 1985 as the collective bargaining representative of the employees inthe following appropriate unitAll production and maintenance employees including leaders assemblers light machine operatorsgeneral laborers packing and inspecting general machine operators material handlers receiver/shippers heavy machine operatorspot man machine operators and set upand machine operators and set up but excluding utilities employees factory clerks shippingclerks inspectors tool crib attendants tooling2 In its answer the Respondent denies generallypars10 andII of thecomplaintwhich allegethat the Unionsince aboutApril 21986 hasrequested the Respondent to bargain and that sinceApril 10 1986 theRespondent has refused The Respondent admits thatit receiveda letterfrom DerwinGonzalez on behalf of the Unionrequesting bargaining butclaims thatit lawfully refusedto recognize and bargainwith the Unionbecausethe Unionwas notlawfully certifiedas the exclusive representative of its employeesthat it is under no obligationto notifyor bargainwi h the Union about wageshours or working conditions that theUniondoes not exist and that Gonzalez has no legal authorization tospeak foror on behalf of the UnionThe Respondent again argues in itsresponse to theNotice to Show Cause thatit is under no legal obligationto bargain with the Union because thecertificationwas invalid and theUniondoes not exist It also contends thatemployee turnover and thepassage of time sincethe filingof its motion for reconsideration supportits position that the complaint should be dismissed in its entirety or in thealternativethat ahearing be conducted The Respondents argumentconcerning the validityof the certificationwas already rejected and itproffers no affirmativeevidence sufficient to substantiate its claim thatthe Unionhas ceased to exist In additionwe findthat the Respondent sassertions concerningemployee turnoverpassage of time and loss of maIonty supportlacks merit SeeEinhornEnterprises282 NLRB 248 (1986)enfd 843 F 2d 1507 1509 (2dCir 1988)8We deny the Respondents requestthat the recordin the representstion proceeding be reopened as well as its request that it be allowed toamend its answer to the complaint291NLRB No 54 BRIDGEPORT FITTINGStechniciansprintersdraftsmenmaintenanceclerks hydraulic specialists tool room machinfistselectricianstoolmakers tool and diemakers tool and die specialistsmold repairforemen thematerialscontrol clerk the matepals coordinator the materials buyer the telephone operator the administrative clerk thewarehouse inventory clerk accounting clerkspurchasing buyers billing clerks the payrollclerk the registered nurse the computer operatorofficeclericalemployees and guardsother professional employees and supervisorsas defined in the ActThe Union continues to be the exclusive representative under Section 9(a)of the ActB Refusal to BargainSince April 2 1986 the Union has requested theRespondent to bargain and since April 10 1986the Respondent has refusedWe find that this refusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1)of the ActCONCLUSIONS OF LAWBy refusing on or after April 10 1986 to bargainwith the Union as the exclusive collective bargaining representative of employees in the appropriateunit the Respondent has engaged in unfair laborpractices affecting commerce within themeaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5)and (1) of the Act we shall order itto cease and desist to bargain on request with theUnion and if an understanding is reached toembody the understandingin a signedagreementTo ensure that the employees are accorded theservices of their selectedbargainingagent for theperiod provided by law we shall construe the Initial period of the certificationas beginningthe datetheRespondent begins tobargainingood faithwith the UnionMar Jac Poultry Co136 NLRB785 (1962)Lamar Hotel140NLRB 226 229(1962)enfd 328 F 2d 600 (5th Cir 1964) certdenied 379 U S 817 (1964)Burnett ConstructionCo 149 NLRB 1419 1421 (1964) enfd 350 F 2d57 (10th Cir 1965)We deny as unnecessary herethe General Counsels request for a visitatonal provisionCherokee Marine Terminal,287 NLRB 1080(1988)ORDERThe National Labor Relations Board orders thattheRespondentBridgeport Fittings IncStrat359fordConnecticut its officers agents successorsand assigns shall1Cease and desist from(a)Refusing to bargain with Bridgeport FittingsEmployees Association as the exclusive bargainingrepresentative of the employees in the bargainingunit(b) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)On request bargain with the Union as the exclusive representative of the employees in the following appropriate unit on terms and conditions ofemployment and if an understanding is reachedembody the understanding in a signed agreementAll production and maintenance employees including leaders assemblers light machine operators general laborers packing and inspecting, general machine operatorsmaterial handlers receiver/shippers heavy machine operatorspotman machine operators and set upand machine operators and set up but excluding utilities employees factory clerks shippingclerks inspectors tool crib attendants toolingtechniciansprintersdraftsmenmaintenanceclerks hydraulic specialists tool room machinistselectricianstoolmakers tool and diemakers tool and die specialistsmold repairforemen thematerialscontrol clerk the materials coordinator the materials buyer the telephone operator the administrative clerk thewarehouse inventory clerk accounting clerkspurchasing buyers billing clerks the payrollclerk the registered nurse the computer operatoroffice clerical employees and guardsother professional employees and supervisorsas defined in the Act(b) Post at its facility in StratfordConnecticutcopies of the attached notice markedAppendix 4Copies of the notice on forms provided by the RegionalDirector for Region 34 after being signedby the Respondents authorized representativeshallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondent* If thisOrderis enforced by a judgmentof a United States court ofappealsthe wordsin the notice readingPosted by Order of the NationatLaborRelationsBoardshall readPosted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Orderof the NationalLabor Relations Board 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto ensure that the notices are not altered defacedor covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with BridgeportFittingsEmployees Association as the exclusiverepresentative of the employees in the bargainingunitWE WILL NOTin any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL on request bargain with the Unionand put inwriting and sign any agreement reachedon terms and conditions of employment for formeremployees in the bargaining unitAll production and maintenance employees including leaders assemblers light machine operators general laborers packing and inspectinggeneralmachine operatorsmaterial handlers receiver/shippers heavy machine operatorspot man machine operators and set upand machine operators and set up but excluding utilities employees factory clerks shippingclerks inspectors tool crib attendants toolingtechniciansprintersdraftsmenmaintenanceclerks hydraulic specialists tool room machinistselectricianstoolmakers tool and diemakers tool and die specialistsmold repairforemen the materials control clerk the materials coordinator the materials buyer the telephone operator the administrative clerk thewarehouse inventory clerk accounting clerkspurchasing buyers billing clerks the payrollclerk the registered nurse the computer operatoroffice clerical employees and guardsother professional employees and supervisorsas defined in the ActBRIDGEPORT FITTINGS INC